PER CURIAM:
Originally filed indicating Ron Samples as claimant, this claim was amended by the Court to reflect the actual ownership of the vehicle involved.
According to a written stipulation filed by the parties, on or about June 17, 1981, Ron Samples was operating a 1978 Cadillac Seville titled in the name of claimant Auto Tech, Inc., on Interstate 64 in Cabell County, West Virginia, a highway owned and maintained by the respondent.
Between the Twenty-Ninth Street Exit and the Sixteenth Street Exit of 1-64 West into Huntington, Mr. Samples passed a mower owned and operated by the respondent, and gravel was thrown against claimant’s vehicle. As a result, damage to the paint, body, and windshield occurred, which amounted to $325.50 in repairs.
The damages suffered by the claimant were the direct and proximate result of the respondent’s negligent operation of its mower. Therefore, the Court makes an award to the claimant in the amount stipulated by the parties.
Award of $325.50.